     Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 1 of 14
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                         UNITED STATES DISTRICT COURT                                May 12, 2020
                          SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                               LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §         CIVIL ACTION NO. 5:20-CV-77
                                                §
3.817 ACRES OF LAND, MORE OR LESS,              §
and ZAPATA COUNTY,                              §
                                                §
       Defendants.                              §

                       ORDER FOR CONFERENCE AND
                    DISCLOSURE OF INTERESTED PARTIES

1.    An Initial Pretrial and Scheduling Conference will be conducted by:

                United States Magistrate Judge John A. Kazen on
                           August 11, 2020 at 9:00 a.m.

      The Court’s address is 1300 Victoria St., Courtroom 2C.

      The lead trial counsel for each Party, or an attorney with substantial familiarity
      with and responsibility for the case, shall appear in-person at the Initial Pretrial
      and Scheduling Conference and be prepared to discuss all aspects of the case.

2.    The parties shall confer as required by Fed. R. Civ. P. 26(f) and, thereafter, shall
      prepare and file at least 10 days before the conference a Joint Discovery /
      Case Management Plan containing the information required on the attached form.

3.    Pursuant to Fed. R. Civ. P. 37(c), a party who fails to provide information or
      identify a witness as required by Rule 26(a) or (e) will not be allowed to use
      that information or witness to supply evidence on a motion, at a hearing,
      or at trial, unless the Court determines that the failure was substantially
      justified or was harmless.

4.    Fed. R. Civ. P. 4(m) requires Defendant(s) to be served within ninety days after
      the filing of the complaint. Plaintiff(s) failure to file proof of service within ninety
      days after the filing of the complaint may result in the dismissal of this action by
      the Court of its own initiative.

5.    The Court will enter a Scheduling Order and may rule on any pending motions at
      the conference. ALL DEADLINES NOT EXPLICITLY SET OUT IN THE



                                       Page 1 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 2 of 14



       SCHEDULING ORDER WILL BE STRICTLY GOVERNED BY THE FEDERAL
       RULES OF CIVIL PROCEDURE.

6.     The Plaintiff(s) or the party removing this suit from state court SHALL SERVE
       THE OPPOSING PARTY OR PARTIES with copies of the following:

       A. this ORDER OF CONFERENCE;

       B. the form for the JOINT REPORT ON MEETING REQUIRED BY RULE 26(F)
          AND JOINT DISCOVERY / CASE MANAGEMENT PLAN; and

       C. the MEMORANDUM explaining the conduct this Court will expect of counsel
          in this action.

       These papers SHALL BE SERVED CONTEMPORANEOUSLY WITH THE
       SUMMONS AND COMPLAINT, if Plaintiff receives this Order prior to service of
       summons.

7.     Discovery Deadline: The term “completed” as used in the discovery deadline
       identified in the Court’s Scheduling Order means that parties must serve their
       written discovery requests in sufficient time for the responding party to
       serve its responses before this deadline. A party may not serve discovery
       requests within the 30-day period before this deadline unless they seek leave
       of Court to serve a belated request and show good cause for the same. In
       such event, the proposed belated discovery request shall be filed with the
       motion, and the opposing party will receive it with service of the motion but
       need not respond to the same until such time as the Court grants the motion.

8.     Counsel must make serious and timely efforts to confer with opposing counsel on
       all motions to try to reach agreements on the relief to be requested by the movant.

9.     Counsel shall file with the Clerk within fifteen (15) days from the receipt of this
       Order, a certificate listing all persons, associations of persons, firms, partnerships,
       corporations, affiliates, parent corporations, or other entities that are financially
       interested in the outcome of this litigation. If a group can be specified by a general
       description, individual listing is not necessary. Counsel shall underline the name
       of each corporation whose securities are publicly traded. If new parties are added
       or if additional persons or entities that are financially interested in the outcome
       of the litigation are identified at any time during the pendency of this litigation,
       then counsel shall promptly file an amended certificate with the Clerk.

10.    Failure to comply with the this Order of provisions of Fed. R. Civ. P. 26 may result
       in sanctions being imposed against counsel personally.

11.    A person litigating pro se is bound by the requirements imposed upon counsel in
       this Order.



                                        Page 2 of 14
Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 3 of 14



 SIGNED on May 12, 2020.


                                     ___________________________________
                                              JOHN A. KAZEN
                                        United States Magistrate Judge




                            Page 3 of 14
     Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 4 of 14



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          CIVIL ACTION NO. 5:20-CV-77
                                                §
3.817 ACRES OF LAND, MORE OR LESS,              §
and ZAPATA COUNTY,                              §
                                                §
        Defendants.                             §

                    NOTICE OF THE RIGHT TO PROCEED IN
                 A CIVIL CASE BEFORE A MAGISTRATE JUDGE

       With the consent of all parties, a United States Magistrate Judge may preside in

a civil case, including a jury trial and entry of final judgment.

       The choice of trial before a Magistrate Judge is entirely yours. Tell only the Clerk.

Neither the District Judge nor the Magistrate Judge will be told until and unless all of

the parties agree.

       The District Judge to whom your case is assigned must approve the referral to a

Magistrate Judge.

       You may get consent forms from the Clerk.



                                                    David J. Bradley, Clerk
                                                    United States District Court
                                                    Southern District of Texas




                                        Page 4 of 14
     Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 5 of 14



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
         Plaintiff,                             §
                                                §
v.                                              §        CIVIL ACTION NO. 5:20-CV-77
                                                §
3.817 ACRES OF LAND, MORE OR LESS,              §
and ZAPATA COUNTY,                              §
                                                §
        Defendants.                             §

               JOINT REPORT REQUIRED BY FED. R. CIV. P. 26(F)
              AND JOINT DISCOVERY / CASE MANAGEMENT PLAN

     Any differences between the parties as to the response(s) to any matter must
     be set forth in this report.

                                   Preliminary Matters

1.     State when and in what manner the parties conferred as required by Rule 26(f),
       and identify the counsel and / or parties who participated in the conference.

2.     List cases pending in this or any other district, along with the cause number and
       judicial district, that are related to this case.

3.     If another case is pending in this or any other district, can and should this case be
       consolidated with that case?

4.     Briefly describe what this case is about.

5.     What is Plaintiff’s allegation of federal jurisdiction, or, if this case was removed,
       what is Defendant’s allegation of federal jurisdiction?

6.     Does Defendant (or Plaintiff if this case was removed) agree or disagree with this
       allegation?

7.     Does either party anticipate the need to add additional parties?

8.     If so, list any additional parties and when they can be added.

9.     List any anticipated interventions.



                                       Page 5 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 6 of 14



10.    Are there any issues in this case that may raise class allegations or class action
       issues?

                                        Discovery

11.    The conference required by Rule 26(f) was held on _____________________________,
       at                         . Counsel / Parties who participated in the conference:
                                         for Plaintiff(s)                               ,
                                         for Defendant(s)                               .

12.    Describe the proposed discovery plan agreed upon at the Conference. Include the
       following:

       A.     What changes should be made in the timing, form, or requirement for
              disclosures under Rule 26(a);
       B.     When and to whom Plaintiff anticipates it may send interrogatories;
       C.     When and to whom Defendant anticipates it may send interrogatories;
       D.     Of whom and by what date Plaintiff anticipates taking oral depositions;
       E.     Of whom and by what date Defendant anticipates taking oral depositions;
       F.     When Plaintiff (or the party with the burden of proof on an issue) will be
              able to designate experts and provide the reports required by Rule
              26(a)(2)(B), and when the opposing party will be able to designate
              responsive experts and provide their reports;
       G.     List expert depositions Plaintiff (or the party with the burden of proof on
              an issue) anticipates taking and their anticipated completion date. See Fed.
              R. Civ. P. 26(a)(2)(B).
       H.     List expert depositions the opposing party anticipates taking and their
              anticipated completion date. See Rule 26(a)(2)(B).

13.    If the parties do not agree on any portion of the discovery plan, describe the
       separate views and proposals of each party.

14.    Specify the discovery beyond initial disclosures that has been undertaken to date.

15.    State the date the planned discovery can reasonably be completed.

                           Settlement and Trial Alternatives

16.    Describe the possibilities of settlement or alternative dispute resolution that were
       discussed at the Rule 26(f) meeting.

17.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.




                                       Page 6 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 7 of 14



18.    From the attorneys’ discussions with their respective clients, state the alternative
       dispute resolution techniques that are reasonably suitable and state when such a
       technique may be effectively used in this case.

19.    The parties may jointly consent to a Magistrate Judge conducting any and all
       proceedings in any jury or nonjury civil matter, including hearing a jury or nonjury
       trial, and order the entry of judgment in the case. Will the parties consent to a
       Magistrate Judge conducting all proceedings in this case, including trial and
       disposition of the case?

20.    State whether a jury demand has been made and if it was made on time.

21.    In the event of a trial, how many hours will it take to try this case?

                              Additional Conference Items

22.    Counsel are charged with knowledge of the Local Rules of the United States
       District Court for the Southern District of Texas, which are available at:

       http://www.txs.uscourts.gov/sites/txs/files/2018%20Local%20Rules.pdf.

       Have all counsel reviewed those local rules prior to completion of this Report?

       Counsel are also charged with knowledge of the Honorable Marina Garcia
       Marmolejo’s Court Procedures in Civil Cases, which are available at:

       https://www.txs.uscourts.gov/sites/txs/files/Civ_MGM_July2017.pdf

       Have all counsel reviewed those rules prior to completion of this Report?

23.    If there are any motions pending before the Court at this time, list them.

24.    Can any of these motions be ruled upon at the Initial Pretrial and Scheduling
       Conference?

25.    Are there any other matters peculiar to this case, including discovery, that deserve
       special attention from the Court at the Initial Pretrial and Scheduling Conference?

26.    List the names, Southern District of Texas bar numbers, addresses, and telephone
       numbers of all counsel. All counsel appearing for any hearing or identified as
       counsel of record on a pleading must either be licensed to practice in the Southern
       District of Texas or must file a motion to appear pro hac vice.

27.    Proposed Dates for Scheduling Order. Please review the proposed deadlines
       for many of the pretrial events listed below that will be scheduled for this case.
       Both the events and the proposed dates are intended to give the parties guidance



                                       Page 7 of 14
Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 8 of 14



 in (1) formulating answers to the other parts of this Questionnaire and (2)
 scheduling the events preceding the trial. The Scheduling Order that will be
 issued following the Scheduling Conference will necessarily be more specific and
 detailed and will contain additional matters and discovery limitations. The
 Court’s suggested dates and events may be appropriate for this case. If not, please
 propose suggested modifications that the parties believe are suited for this
 lawsuit. As indicated below by asterisks, some dates and events are “inflexible”
 because of limited judicial resources in the Court’s calendar.




                                Page 8 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 9 of 14




     PRETRIAL EVENTS                        COURT’S DATES                  PARTIES’ PROPOSED
                                                                                 DATES
 Rule 26(f) Meeting
 File Joint Case Management             At least 10 days before
 Plan                                       the conference
 Rule 16(b) Scheduling                      August 11, 2020
 Conference                                   at 9:00 a.m.
 Deadline for Parties to
 Exchange Rule 26(a)(1)
 Initial Disclosures
 Deadline for Joinder of All
 Parties
 Deadline to Serve Initial
 Written Discovery1

                                                Plaintiff(s):                      Plaintiff(s):
 Deadlines to Designate
 Expert Witnesses2
                                               Defendant(s):                     Defendant(s):

 Deadline to Opt into Court
 Mediation3

                                                Plaintiff(s):                      Plaintiff(s):
 Deadline to Amend the
 Pleadings (with consent of all
 parties or leave of Court)
                                               Defendant(s):                     Defendant(s):




        1 This deadline applies to serving a first set of interrogatories, requests for production, and other

written discovery, but does not limit the parties from serving further requests prior to the discovery
deadline.
        2 The parties shall disclose the name, address, and vita of any expert witness, and shall serve the

report required by Fed. R. Civ. P. 26(a)(2) by these deadlines. The parties must file their lists of proposed
expert witnesses with the Court by the designation deadline, but should NOT file reports or other discovery
materials.
        3 See attached Memorandum outlining the details of court-hosted mediation. At the Parties’

request, the Court will schedule court-hosted mediation before the parties undergo the expense of retaining
and designating experts. If the parties prefer to designate experts before attending court-hosted mediation,
the Court is also willing to schedule mediation any time before the expiration of the ADR deadline.


                                               Page 9 of 14
     Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 10 of 14




 Deadline to Complete All
 Discovery, including
 depositions of expert
 witnesses4
 Deadline to Complete ADR
 Deadline to File Dispositive
 Motions and to Exclude or
 Limit Expert Testimony


TRACK A — If No Dispositive Motions are Filed:
Deadline to File Joint Pretrial
Order, Motions in Limine,
and Proposed Jury
Instructions (or proposed
findings of fact and
conclusions of law)

TRACK B — If Dispositive Motions are Filed:
Deadline to File Joint Pretrial
Order, Motions in Limine,
and Proposed Jury
Instructions (or proposed
findings of fact and
conclusions of law)




         4 A party must serve its written discovery requests in sufficient time for the responding party to

serve its responses before this deadline. See Paragraph 7 of the Court’s Order for Conference and Disclosure
of Interested Parties.


                                             Page 10 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 11 of 14




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS

JOHN A. KAZEN                                                               1300 Victoria Street
U.S. MAGISTRATE JUDGE                                                       Laredo, Texas 78040
                                                                            TEL: (956) 790-1757

                                        MEMORANDUM

To:    All counsel in the pending litigation

Date: May 12, 2020

Re:    Compliance with Requirements of Rule 26 and Southern District of Texas
       Local Rule 7.1D

Federal Rules of Civil Procedure Rule 26 will govern this case. Failure by counsel to
follow any of the provisions of Rule 26 will result in sanctions being assessed against
counsel personally. Any sanctions imposed may not be charged to or reimbursed by
clients without prior permission of the Court.

If counsel are unable to comply with any of the provisions of Rule 26, they should
immediately inform the Court in the form of an Advisory. The Advisory to the Court
should state which provision(s) of Rule 26 counsel are unable to comply with and the
reasons that they are unable to comply with them. If counsel can demonstrate to the
Court that they have made a good faith effort to comply with the provision(s) or that the
reasons they are unable to comply with the provisions are beyond their control, the
imposition of sanctions can be avoided. However, “eleventh hour” notifications to the
Court will only be excused in cases of emergency. Otherwise, the Court will require at
least three (3) working days’ notice from counsel that a provision of Rule 26 cannot or
will not be followed.

Additionally, the parties are reminded that compliance with Southern District of Texas
Local Rule 7.1D5 requires a good faith effort to resolve discovery disputes and non-


    5   LR 7.1D PRETRIAL MOTIONS, FORM. “Except for motions under FRCP12(b) [defenses], (c)
[m/judgment on the pleadings], (e) [m/more definite statement], or (f) [m/strike] and 56 [summary
judgment], contain an averment that
    (1) The movant has conferred with the respondent and (2) Counsel cannot agree about the disposition
        of the motion.”


                                           Page 11 of 14
    Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 12 of 14



dispositive disputes. LR 7.1D further requires the communication to take place face to
face or by telephone.

The Court will not hear or consider any discovery motion or non-dispositive dispute
unless the movant has complied with the "meet and confer" requirement of Local Rule
7.1D. The motion must state with specificity when and how the movant complied with
LR 7.1D.




                                    Page 12 of 14
      Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 13 of 14




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS

JOHN A. KAZEN                                                       1300 Victoria Street
U.S. MAGISTRATE JUDGE                                               Laredo, Texas 78040
                                                                    TEL: (956) 790-1757

                                    MEMORANDUM

To:    All counsel in the pending litigation

Date: May 12, 2020

Re:    Court-hosted Mediation

This Memorandum notifies the parties of the Court’s availability to host mediations and
settlement conferences to promote a just, speedy, and inexpensive resolution to this case.
An opt-in date has been established in the scheduling order which will serve as the
deadline for the parties to request court mediation. All parties should confer about the
option of court mediation, but only need notify the Court if they wish to avail themselves
of a court-hosted mediation. The parties may request a court mediation at any time
before the expiration of the opt-in deadline. If the parties do not opt-in by the deadline,
the Court will assume the parties have employed a private mediator. You are not
obligated to agree to court mediation; however, the Court will closely scrutinize requests
for continuance based on delays caused by a private mediator’s unavailability.

If the parties wish to participate in court mediation, they must file a Joint Advisory which
includes at least three (3) proposed dates when counsel for all parties will be available to
attend the settlement conference.

If a settlement conference is requested, the parties will be required to undertake
settlement discussion prior to the conference so that as much progress as possible can be
made prior to the conference. To this end, the Plaintiff(s) should proffer a written
settlement demand to the Defendant(s) at least thirty (30) days before the settlement
conference is scheduled to be held. Defendant(s) should submit a written counter-offer
to the Plaintiff(s) at least fifteen (15) days before the settlement conference. The parties
should confer and file a written status report with the Court at least five (5) days before
the date of conference. The report should contain sufficient detail to assist the Court in
preparing for the settlement conference. The report need not be lengthy, but should



                                       Page 13 of 14
     Case 5:20-cv-00077 Document 4 Filed on 05/12/20 in TXSD Page 14 of 14



contain a specific recitation of the facts, identification of the controlling legal issues and
the parties’ respective legal theories and causes of action, the parties’ current positions
on settlement, and a full report on all settlement efforts to date.
The settlement report may be mailed to the undersigned at 1300 Victoria Street, Suite
1131, Laredo, TX 78040 or may be filed using CM-ECF. If filed using CM-ECF, the
settlement report should be filed under seal (and ex parte if one or more parties are not
participating in the settlement conference). The report will not become a part of the
record in this case, and will only be used by the magistrate judge in preparing for the
settlement conference.

The settlement conference should be attended by an authorized representative of each
party, together with trial counsel for each party. An insured party need not attend unless
the settlement decision will be made in part by the insured. If the settlement decision
will be made in whole or part by an insurer, the insurer shall send a representative in
person with full and complete authority to make settlement decisions. A corporate party
shall send a representative with full and complete authority to bind the corporation. A
governmental entity shall send a representative authorized to act on its behalf. Failure
to produce the appropriate person(s) at the conference and/or failure to participate in
good faith may result in an award of costs and attorney fees incurred by the other parties
in connection with the conference and/or other sanction against the noncomplying
party/counsel.




                                       Page 14 of 14
